Citation Nr: 0521900	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  93-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right ankle fracture from April 17, 1992, to April 29, 
2001.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle fracture from April 30, 2001, to 
December 25, 2002.

3.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently rated as 20 percent 
disabling.  

4.  Entitlement to an increased evaluation for residuals of a 
right hand fracture, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1982.  

This matter comes before the Board of Veterans' Appeals on 
appeal from an October 2002 RO rating decision which denied 
claims for increased ratings for residuals of a right ankle 
disability and for residuals of a right hand fracture.  The 
veteran appeals for a higher rating.  The veteran appealed 
for higher ratings.

The RO, in a June 2001 rating determination, increased the 
veteran's disability evaluation from noncompensable to 10 
percent disabling, with an effective date of April 30, 2001.  
Thereafter, the RO, in a an April 2003 rating determination, 
increased the veteran's disability evaluation from 10 to 20 
percent, assigning an effective date of December 26, 2002.  

The Board has listed the issues on the title page of this 
decision in conjunction with the RO's actions.  

The veteran appeared at several hearings throughout the 
course of this appeal, including a March 2005 hearing before 
the undersigned Law Judge.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  From April 17, 1992 to April 29, 2001, there is no 
competent medical evidence showing that the veteran's 
residuals of a right ankle fracture caused moderate 
limitation of motion.  

2.  The veteran's residuals of a right ankle fracture have 
caused marked limitation of motion from April 30, 2001 to 
December 25, 2002.

3.  The veteran's residuals of a right ankle fracture are 
manifested by no more than marked limitation of motion 
effective from December 26, 2002.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
right ankle fracture were not met from April 17, 1992 to 
April 20, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic 
Codes 5262, 5270, 5271 (2004).

2.  The criteria for a 20 percent evaluation for residuals of 
a right ankle fracture, and no more, have been met effective 
from April 30, 2001 to December 25, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5262, 5270, 5271 (2004).

3.  The criteria for a rating in excess of 20 percent from 
December 26, 2002 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5262, 5270, 5271 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the October 
1992, March 1996, June 2001, and April 2003 rating 
determinations, the December 1992 statement of the case, the 
May 1993 hearing officer's decision, the April 1996, 
September 1999, July 2001, July 2003, March 2004, and July 
2004 supplemental statements of the case, and the December 
2002 VCAA letter, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the statement and 
supplemental statements of the case and in the VCAA letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the December 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  Moreover, at his March 2005 hearing, the veteran 
did not indicate that there remained any outstanding evidence 
with regard to treatment as it related to his right ankle 
disorder.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's October 1992, March 1996, and June 
2001 decisions came before notification of the veteran's 
rights under the VCAA.  It is arguable that the VCAA notice 
was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  After the 
rating actions on appeal were promulgated, the RO did provide 
notice to the claimant in December 2002 regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  The veteran was afforded a VA examination in March 
2003 and appeared at a June 2004 RO hearing and a March 2005 
Board hearing following notification of his rights under the 
VCAA.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim and numerous personal hearings and that all VA and 
private treatment records have been obtained as they relate 
to his right ankle.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.


Disability Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.  Though the rating schedule does not provide a 
noncompensable rating under this diagnostic code, one will be 
assigned where the rating criteria for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

A review of the record reveals that the veteran requested a 
compensable evaluation for his right ankle fracture in April 
1992.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of a December 1991 
visit, the veteran complained of morning stiffness in his 
right foot and ankle for the past few months.  He noted that 
it increased with cold weather.  

At the time of an April 1993 local hearing at the RO, the 
veteran reported having a lot of morning stiffness.  He also 
noted having pain in the ankle.  The veteran stated that the 
pain and stiffness was inhibiting his physical activities 
such as jogging.  The hearing officer indicated that the 
veteran's ankle appeared to be swollen on the lateral aspect 
towards the front portion of the ankle.  The veteran also 
reported having problems swimming and dancing.  He stated 
that the ankle would swell with any physical activity.  He 
indicated that the swelling would go down when he elevated 
his ankle.  The veteran noted that there had been no x-rays 
taken of his right ankle.  

In May 1995, the Board remanded this matter for additional 
development, to include a VA examination.  

The veteran failed to report for a June 19, 1995, scheduled 
VA examination.  

Outpatient treatment records obtained in conjunction with the 
remand revealed no treatment for right ankle problems.  

In May 1998, the veteran's representative requested that he 
be afforded the opportunity to appear at a VA examination.  
An examination was rescheduled for June 25, 1998, and the 
veteran failed to report for the examination.  

In November 1998, the Board again remanded this matter for 
additional development, to include scheduling the veteran for 
a VA examination.  

In August 1999, the RO attempted to schedule the veteran for 
a VA examination but the notice was returned as 
undeliverable.  

In February 2001, the veteran's representative indicated that 
the notification had possibly been sent to the wrong address 
and requested that the notice be resent to his Andover Street 
address.  

On April 30, 2001, the veteran reported for his scheduled 
examination.  At the time of the examination, the veteran 
indicated that his right ankle was stiff every morning, 
particularly when he woke up.  He also noted that it was 
swollen every morning.  He stated that he found it very 
difficult to use the gas pedal on the clutch of a car or 
truck. He reported that he was not able to run and that he 
had pain going up and down ladders and standing for any 
length of time on the ladders.  He also noted that it 
interfered with his ability to do certain jobs required of 
him in the course of his employment as a carpenter.  

Examination of the right ankle revealed some fullness over 
the distal fibula at the ankle joint.  Range of motion for 
the right ankle was to 0 degrees dorsiflexion and 30 degrees 
of plantar flexion, as opposed to 25 degrees of dorsiflexion 
and 30 degrees of plantar flexion on the left.  Inversion and 
eversion of the ankle were quite painful but the ligaments 
appeared stable.  A diagnosis of old fracture of the right 
ankle with residual symptoms and limitation of motion as 
described above was rendered.  The examiner indicated that 
the range of motion for ankle could be decreased by up to 50 
percent during overuse or flare-ups.  

As previously noted, the RO, in its June 2001 rating 
determination, increased the veteran's disability evaluation 
from noncompensable to 10 percent disabling from the date of 
the April 2001 examination. 

In March 2003, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
lost his job as a carpenter as a result of being unable to do 
work due to his hand and ankle pain.  The veteran stated that 
he had more pain in his ankle since the last examination as 
well as weakness.  He was unable to climb ladders and 
complained of continual swelling.  He also complained of 
stiffness but with no redness or heat.  The veteran stated 
that his ankle would give way when he was on a ladder.  There 
was no locking but he complained of fatigability and lack of 
endurance.  Treatment was noted to be hot packs.  Flare-ups 
occurred daily when the veteran was working and lasted 15 
minutes.  The usual pain was 5/10 and it increased to 10/10 
with flare-ups.  During flare-ups the veteran would lose 
further function.  He did not use crutches, a brace, a cane, 
or corrective shoes.  

Physical examination revealed definite swelling in the upper 
aspect of the lateral malleolus.  There was tenderness with 
palpation.  Dorsiflexion of the right ankle was 0-5 degrees 
and markedly diminished with pain as compared to 0-20 on the 
left.  Plantar flexion was to 40 degrees on the right as 
compared to 45 degrees on the left.  There was definite 
painful motion on repetitive action.  There was also pain on 
inversion and eversion of the right ankle.  An x-ray of the 
right ankle revealed no features of post-traumatic arthritis. 
The ankle joint appeared normal.  A diagnosis of old 
fracture, right ankle, with limitation of dorsiflexion, with 
fatigability and painful motion, was rendered.  

Examination of the right ankle showed painful motion, 
fatigability, and diminution of dorsiflexion.  The examiner 
noted that the above findings were supported by objective 
evidence and were consistent with the history and pathology 
of the disability.  The examiner stated that during flare-ups 
the veteran would lose perhaps five degrees of dorsiflexion.  

Following the examination, the RO, in an April 2003 rating 
determination, increased the veteran's disability evaluation 
from 10 to 20 percent, assigning an effective date of 
December 26, 2002.

At the time of his June 2004 hearing, the veteran reported 
that he was unable to climb ladders.  He also noted that he 
could not stay on his feet for any length of time.  He 
reported that he was dragging his ankle for the first half 
hour before it loosened up.  The veteran stated that he was 
taking pain medication for both his hand and ankle problem.  

At his March 2005 hearing before the undersigned Law Judge, 
the veteran reported that he limped for the first fifteen 
minutes of every day.  He also noted that he could not climb 
a ladder.  The veteran stated that he had to wear boots to 
support his ankle.  He also noted having to wear slippers and 
to put his foot on a cushion when at home.  The veteran 
stated that the only treatment he was doing was home remedy 
and that he was not receiving any type of therapy.  He noted 
that the only treatment was pain medication.  The veteran 
also testified that he had not been prescribed any orthotics.  


Evaluation of Residuals of a Right Ankle 
Fracture from April 17, 1992, to April 
29, 2001

With regard to the veteran's request for a compensable 
evaluation for residuals of a right ankle fracture during 
this period of time, the Board notes that there were no 
findings of arthritis.  As such, a compensable evaluation 
would not be warranted under DC 5003-5010.  A compensable 
evaluation would also not be warranted under DC 5262 as there 
was no demonstration of nonunion or malunion of the 
tibia/fibula.  

As to DC 5271, there is no medical evidence of record for the 
time period in question showing that the veteran had moderate 
limitation of motion of the right ankle.  The evidence shows 
that the veteran complained of pain and stiffness of the 
ankle during this period of time.  When examined in December 
1991, the veteran complained of morning stiffness in his 
right foot and ankle for the past few months.  He noted that 
it increased with cold weather.  Moreover, at the time of his 
April 1993 local hearing, the veteran reported having a lot 
of morning stiffness and pain in the ankle.  He indicated 
that the pain and stiffness was inhibiting his physical 
activities such as jogging, swimming, and dancing.  The 
veteran also reported that his ankle would swell with any 
physical activity and that the swelling would only go down 
when he elevated his ankle.  The hearing officer indicated 
that the veteran's ankle appeared to be swollen on the 
lateral aspect towards the front portion of the ankle at the 
time of the hearing.  The veteran was scheduled for 3 VA 
examinations during this period of time to determine the 
current severity of the veteran's right ankle disability.  
The veteran failed to report to all of the schedule 
examinations.  Thus, there is no medical evidence on file 
showing that the veteran's service-connected right ankle 
disability warranted a compensable rating for this period of 
time.


Entitlement to an evaluation in excess of 
10 percent for residuals of a right ankle 
fracture from April 30, 2001 to December 
25, 2002 and a rating in excess of 20 
percent effective from December 26, 2002.

The Board notes that at the time of his April 2001 VA 
examination, the veteran was found to have fullness over the 
distal fibula at the ankle joint.  Moreover, he only had 0 
degrees of dorsiflexion on the right as compared to 25 
degrees on the left and inversion and eversion of the ankle 
were noted to be quite painful.  Furthermore, the examiner 
indicated that the range of motion could be decreased by up 
to 50 percent during overuse or flare-ups.  As such, the 
Board is of the opinion that veteran's ankle disability was 
shown to have caused marked limitation of motion beginning on 
April 30, 2001, as evidenced by the results of the April 30, 
2001 VA examination.  

The March 2003 VA examination continued to demonstrate marked 
limitation of motion as evidenced by the findings of definite 
swelling in the upper aspect of the lateral malleolus, 
tenderness with palpation, dorsiflexion of the right ankle 
being limited to 0-5 degrees and markedly diminished with 
pain, and definite painful motion on repetitive action.  
Moreover, there was pain on inversion and eversion of the 
right ankle.  Furthermore, the examiner indicated that 
examination of the right ankle had shown painful motion, 
fatigability, and diminution of dorsiflexion, all which were 
supported by objective evidence which was consistent with the 
history and pathology of the disability.  In addition, the 
examiner stated that during flare-up the veteran would lose 
five degrees of dorsiflexion.  

The Board further notes that the testimony of the veteran at 
the time of his June 2004 and March 2005 hearings is 
consistent with a finding of marked limitation of motion of 
the right ankle.  However, neither the objective medical 
findings nor the testimony of the veteran demonstrate that 
his right ankle range of motion is akin to that of ankylosis.  
Moreover, as previously noted, there have been no findings of 
nonunion or malunion of the tibia/fibula.  The x-rays taken 
of the veteran's right ankle at the time of his March 2003 VA 
examination revealed no features of post-traumatic arthritis 
with the ankle joint appearing normal.  Consequently, a 
rating in excess of 20 percent is not warranted under 
Diagnostic Codes 5262 and 5270. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in frequent periods 
of hospitalization or marked interference with employment.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In sum, the preponderance of the evidence is against a 
compensable rating for the period of April 17, 1992 to April 
29, 2001; a 20 percent rating is assigned for the period of 
April 30, 2001 to December 25, 2002; and the preponderance of 
the evidence is against a rating in excess of 20 percent, 
effective from December 26, 2002.  In making these 
determinations, the Board has considered the benefit-of-the 
doubt doctrine.


ORDER

A compensable rating for residuals of a right ankle fracture 
is denied for the period of April 17, 1992 to April29, 2001.  

A 20 percent evaluation for residuals of a right ankle 
fracture is granted from April 30, 2001 to December 25, 2002, 
subject to regulations governing monetary benefits.  

A rating in excess of 20 percent for residuals of a right 
ankle fracture is denied for the period effective December 
26, 2002.


REMAND

With regard to the veteran's claim for an increased 
evaluation for residuals of a fracture of the right hand, the 
Board notes that the veteran, at his March 2005 hearing 
before the undersigned Acting Veteran's Law Judge indicated 
that he had received treatment from a private physician and 
at the Manchester VAMC within the past year.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
non-VA medical care providers, who may 
possess additional records referable to 
treatment for a right hand disorder from 
2003 to the present.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

2.  The RO should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran from the 
Manchester VAMC from 2003 to the present.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


